DETAILED ACTION

This action is in response to the amendment filed on 3/22/21.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “the barrier layer(s)” in lines 18 and 19.  There is insufficient antecedent basis for this limitation in the claim.  Claim 18 as amended requires “at least two barrier layers” so that it appears “the barrier layer(s)” should be - - the barrier layers - -.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3, 4, 7, 9-13, 15, 16, and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clemens et al. (WO 02/070623) in view of 3M (“3M Scotch-WeldTM Structural Adhesive Film AF 555”), Cedarleaf (U.S. Patent 5,370,921), and Kipp et al. (U.S. Patent Application Publication 2006/0266472).
Clemens discloses a method of making a fiber reinforced resin matrix composite laminate comprising the steps of: a) providing a curable fiber reinforced resin matrix comprising a curable resin matrix (i.e. uncured composite article comprising matrix binder resins and fibers such as epoxy prepreg); b) providing a surfacing construction comprising: i) at least one barrier layer/film comprising fluoropolymer that eliminates the migration of water (i.e. considered substantially impermeable to water there being no definition of “substantially” to preclude this interpretation); and ii) at least one curable adhesive layer; and e) co-curing the curable resin matrix and curable adhesive layer(s) to make a fiber reinforced resin matrix composite laminate; wherein the barrier layer(s) have a composition (comprising fluoropolymers such as polyvinyl fluoride/thermoplastic or blends of fluoropolymers with nonfluoropolymers) different from that of the curable adhesive layer(s) (e.g. comprising epoxy) and the barrier layer(s) have a composition different from that of the cured resin matrix (e.g. comprising thermosetting resin such as epoxy) (Page 4, lines 8-12 and Page 6, lines 1-4 and Page 8, lines 22-30 and Page 9, lines 23-28 and Page 16, lines 4-8 and Example 10).  
As to the limitations in claim 1 of “derived from a high temperature cure adhesive, wherein the high temperature cure adhesive is defined as one which cures in less than 6 hours at a temperature of greater than 180oC and fails to cure in 48 hours at a temperature of less than 25oC, wherein the at least one curable adhesive layer comprises a fibrous scrim”, Clemens does not expressly teach the at least one curable adhesive layer is derived from a high temperature cure adhesive, wherein the high temperature cure adhesive is defined as one which cures in less than 6 hours at a temperature of greater than 180oC and fails to cure in 48 hours at a temperature of less than 25oC and the Office is oC (e.g. AF 555M cures in two hours at about 180 oC and including as evidenced by AF 555M is the same at least one curable adhesive layer of the instant invention including as used in the examples) and fails to cure in 48 hours at a temperature of less than 25oC (e.g. AF 555M is provided as a stock roll with a protective liner, cures in the 200 to 375oF temperature range, and is capable of being exposed at 23oC for at least 12 months prior to bonding considered AF 555M does not cure at ordinary room temperature/fails to cure in 48 hours at a temperature of less than 25oC and including as evidenced by AF 555M is the same at least one curable adhesive layer of the instant invention including as used in the examples) as taught by 3M (see “Product Description”, “Key Features”, “XIII. Out Time: Room Temperature Exposure”, “XVIII. Adhesive Film Application”, and “XIX. Cure Conditions & Characteristics”).  It would have been obvious to one of ordinary skill in the art at the time the invention was made the at least one curable adhesive layer taught by Clemens is AF 555M as taught by 3M not 
As to the limitations in claim 1 of “c) providing a tool having a shape which is the inverse of a desired shape of the laminate; d) laying up the surfacing construction and the curable fiber reinforced resin matrix in the tool, with the surfacing construction in contact with the tool and with at least one curable adhesive layer of the at least one curable adhesive layer in contact with the curable fiber reinforced resin matrix”, Clemens teaches the composite laminate is such as for an aircraft and the at least one curable adhesive layer of the at least one curable adhesive layer in contact with the curable fiber reinforced resin matrix prior to co-curing without expressly teaching providing a tool having a shape which is the inverse of a desired shape of the laminate, it being noted Clemens is not limited to any particular laying up of the curable fiber reinforced resin matrix and surfacing construction prior to curing.  It is well understood in the same art the composite laminate such as for an aircraft is formed with the desired shape by providing a tool (52, 50) that is contoured (i.e. contoured is well understood in the same art (including for forming composite laminate such as for an aircraft) as to have a shape of the desired composite laminate and laying up the curable layers (114) of the laminate in the tool (118) as evidenced by Kipp (Figure 2 and Paragraphs 0003 and 0054)/the tool has a shape which is the inverse of a desired shape of the composite laminate as the materials of the laminate are laid up in the tool) and laying up the surfacing construction (e.g. considered 44-48 and lower prepreg 34 of the lower prepregs 34 in Figure 2) and curable fiber reinforced resin matrix (e.g. considered upper prepreg 34 of the lower prepregs 34 in Figure 2) in the tool, with the surfacing construction in contact with the tool and with the (curable) adhesive layer (e.g. considered lower prepreg 34 of the lower prepregs 34 in Figure 2) in contact with the curable fiber reinforced resin matrix prior to curing the curable fiber reinforced resin 
Regarding claims 3 and 4, Clemens teaches the barrier layer, i.e. at least one barrier layer of the at least one barrier layer, is a vapor barrier, eliminates the migration of water, and solvent resistant (Page 3, lines 27-28 and Page 4, lines 8-12 and Page 6, lines 10-16) considered the at least one barrier layer of the at least one barrier layer is substantially impermeable to water, organic solvents, and gases (it being noted there is no definition of “substantially” to preclude this interpretation and further the at least one barrier layer of the at least one barrier layer taught by Clemens is a commercially available fluoropolymer the same as those in the instant invention (see Page 7, line 30 to Page 8, line 32 of Clemens and Page 12, line 10 to Page 13, line 14 of the instant invention) so that just as the at least one barrier layer of the at least one barrier layer in the instant invention is substantially impermeable to water, organic solvents, and gases so is considered that taught by Clemens).
Regarding claim 7, Clemens teaches the surfacing construction additionally comprises: v) at least one topcoat including colorant, e.g. a white paint layer, considered at least one ultraviolet (UV) protection layer (Page 14, line 28 to Page 15, line 9 and Example 10).
Regarding claims 9-13, Clemens (and Clemens as modified by 3M) teaches the surfacing construction comprises a barrier layer comprising a non-perfluorinated fluoropolymer and a curable 
Regarding claims 15 and 16, Clemens as modified by 3M teaches the at least one curable adhesive layer/at least one curable adhesive layer of the at least one curable adhesive layer has a composition of epoxy, and Clemens suggests the curable resin matrix is epoxy (Example 10 and epoxy prepreg).  It would have been obvious to one of ordinary skill in the art at the time the invention was made the at least one curable adhesive layer/at least one curable adhesive layer of the at least one curable adhesive layer and the curable resin matrix taught by Clemens as modified by 3M, Cedarleaf, and Kipp comprise the same epoxy composition as is the direction in Clemens and including which same compositions then predictably co-cure as also directed by Clemens.
Regarding claims 19 and 20, 3M teaches the fibrous scrim comprises a non-woven scrim available in AF 555M wherein AF 555M available from 3M comprises polyester non-woven scrim as evidenced by applicants description of the same see the Examples of the instant invention.  In the event it is somehow considered AF 555M does not necessarily comprise polyester non-woven scrim the following rejection is made.  It would have been obvious to one of ordinary skill in the art at the time the invention was made the non-woven scrim taught by Clemens as modified by 3M comprises polyester as is the conventional scrim material in AF 555M available from 3M.
Regarding claim 21, Clemens teaches the surfacing construction does not comprise particulate filler materials as materials such as fillers only may be included/are optional.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clemens, 3M, Cedarleaf, and Kipp as applied to claims 1, 3, 4, 7, 9-13, 15, 16, and 19-21 above, and further in view of Salnikov et al. (U.S. Patent Application Publication 2006/0182949).
Clemens, 3M, Cedarleaf, and Kipp above teach all of the limitations in claim 2 except for a specific teaching at least one curable adhesive layer of the at least one curable adhesive layer has a composition different from that of the curable resin matrix.  Clemens is not limited to any particular curable resin matrix wherein conventional curable resin matrix for the curable fiber reinforced resin matrix comprise epoxy or other thermosetting resin such as imide, acrylic, etc. as evidenced by Salnikov (Paragraphs 0029-0031).  It would have been obvious to one of ordinary skill in the art at the time the invention was made the curable resin matrix as taught by Clemens as modified by 3M, Cedarleaf, and Kipp is other thermosetting resin such as imide, acrylic, etc. (i.e. at least one curable adhesive layer of the at least one curable adhesive layer has a composition (epoxy) different from that of the curable resin matrix (other thermosetting resin)) as a simple substitution of one known resin for another to yield predictable results as evidenced by Salnikov.
Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clemens, 3M, Cedarleaf, and Kipp as applied to claims 1, 3, 4, 7, 9-13, 15, 16, and 19-21 above, and further in view of Vargo et al. (U.S. Patent 6,790,526).
Clemens as modified by 3M, Cedarleaf, and Kipp above teach all of the limitations in claims 5 and 6 except for a specific teaching the surfacing construction additionally comprises: iii) at least one electrically conductive layer or the surfacing construction additionally comprises: iv) at least one electromagnetic interference (EMI) shield layer.  Clemens does not teach away from an electrically conductive layer and 3M teaches AF 555 is available with light-weight conductive screens for lightning strike (“Key Features”).  It is known in the same art the surfacing construction comprising i) at least one barrier layer (12) comprising a non-perfluorinated fluoropolymer having an impermeable surface that .
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clemens, 3M, Cedarleaf, and Kipp as applied to claims 1, 3, 4, 7, 9-13, 15, 16, and 19-21 above, and further in view of Rawlings et al. (U.S. Patent Application Publication 2005/0181203).
Clemens, 3M, Cedarleaf, and Kipp are described above in full detail.  In the event it is considered Clemens does not necessarily teach wherein the surfacing construction additionally comprises: v) at least one ultraviolet (UV) protection layer the following rejection is made.  It is known in the same art .
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cedarleaf in view of Kipp and Wilfong et al. (U.S. Patent 5,262,232).
Cedarleaf discloses a method of making a fiber reinforced resin matrix composite laminate comprising the steps of: a) providing a curable fiber reinforced resin matrix comprising a curable resin matrix (upper prepreg 34 of the lower prepregs 34 in Figure 2); b) providing a surfacing construction comprising: i) at least two barrier layers (46 wherein this layer acts as a barrier to prevent a screen or expanded foil 44 of the surfacing construction from reaching the exterior and further blocks resin flow and 50 wherein this layer acts as a barrier between layer 48 and a tool 52); and ii) at least one curable adhesive layer (lower prepreg 34 of the lower prepregs 34 in Figure 2); c) providing a tool (52) having a shape which is the inverse of a desired shape of the laminate; d) laying up the surfacing construction and the curable fiber reinforced resin matrix on the tool, with the surfacing construction in contact with the tool and with at least one curable adhesive layer of the at least one curable adhesive layer in contact with the curable fiber reinforced resin matrix; and e) curing the curable resin matrix and curable adhesive layer(s) to make a fiber reinforced resin matrix composite laminate; wherein the barrier layer(s) have a composition (e.g. fabric and release agent film) different from that of the curable adhesive layer(s) (e.g. resin and fiber) and the barrier layer(s) have a composition (e.g. fabric and release agent film) different from that of the cured resin matrix (e.g. resin and fiber) (Figure 2 and Column 2, 
As to the limitation of “c) providing a tool having a shape which is the inverse of a desired shape of the laminate; d) laying up the surfacing construction and the curable fiber reinforced resin matrix in the tool”, Cedarleaf teaches the laminate is such as for an aircraft and wherein the tool is flat or contoured (Column 20, lines 33-35) wherein the tool (118) is contoured is well understood in the same art (including for forming composite laminate such as for an aircraft) as to have a shape of the desired composite laminate and laying up the curable layers (114) of the laminate in the tool as evidenced by Kipp (Figure 2 and Paragraphs 0003 and 0054) (i.e. the tool has a shape which is the inverse of a desired shape of the composite laminate as the materials of the laminate are laid up in the tool).  It would have been obvious to one of ordinary skill in the art at the time the invention was made the tool is contoured as taught by Cedarleaf comprises providing a tool (52) having a shape which is the inverse of a desired shape of the laminate and laying up the surfacing construction and the curable fiber reinforced resin matrix in the tool as is well understood in the same art as the tool is contoured to form the composite laminate with the desired shape as evidenced by Kipp.
As to the limitation of “iii) at least one viscoelastic layer having a peak damping ratio (tan δ) of at least 1.0 as measured in shear mode by Dynamic Mechanical Thermal Analysis (DMTA) at 10 Hz, wherein one of the at least two barrier layers is disposed on each side of the at least one viscoelastic layer”, Cedarleaf teaches the surfacing construction additionally comprises a highly filled surface coating resin layer (48) (wherein one of the at least two barrier layers is disposed on each side of the layer) without expressly teaching the resin is viscoelastic.  Cedarleaf is not limited to any particular resin suggesting conventional thermoset resin systems including epoxy and acrylate based (Column 9, line 40 to Column 19, line 53).  Known surface coating resin layer (e.g. thermoset resin system and includes filler and are acrylate and epoxy based) used for aircraft substrates comprise viscoelastic resin for exhibiting damping .

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach or suggest a method of making a fiber reinforced resin matrix composite laminate as claimed in claim 1 and further wherein the surfacing construction additionally comprises: vi) at least one viscoelastic layer having a peak damping ratio (tan δ) of at least 1.0 as measured in shear mode by Dynamic Mechanical Thermal Analysis (DMTA) at 10 Hz.




Response to Arguments
Applicant's arguments filed 3/22/21 have been fully considered but they are not persuasive.
In view of applicants amendments submitted on 3/22/21 the previous rejections as set forth in the Office Action mailed on 12/21/20 are withdrawn.  The claims as amended are fully addressed above. 
Applicants argue, “While the 3M reference “3M” does disclose this feature, Applicant notes that there is no reference to the product 3MTM Scotch- WeldTM Structural Adhesive Film AF 555M in any of these references. The only reference to this product is in Applicant’s disclosure (e.g., page 23, lines 23-27), and it is improper to use Applicant’s own disclosure to provide a suggestion or expectation of success under § 103. M.P.E.P. 2142.” And “The Office Action comments that Clemens discloses use of Scotch-Weld adhesives (Office Action, pages 4-5). Applicant notes that while it is true various 3M Scotch-Weld products are mentioned, these are mixed epoxy DP-series adhesives (e.g., squeezed out of tubes or syringes) and none of them contain “at least one curable adhesive layer [that] comprises a fibrous scrim,” as expressly required by claim 1. Notably, the dispenser for DP-190 as used in the Examples of Clemens has the following form factor:” see the arguments filed 3/22/21 And “Further, the application of Clemens as exemplified by the section entitled, “General Preparation of Protective Article” uses the curable epoxy adhesive in a knife-over-bed coating station, meaning that it would have to be a flowable composition. Based on this, absent hindsight, there is no reason for one of ordinary skill to modify the protective article described in Clemens to substitute the flowable curable epoxy adhesive with an adhesive layer comprising a fibrous scrim, as claimed.” And “Applicant’s claimed combination is superior to the prior art methods of forming protective layers on fiber-reinforced composites because it incorporates a solid-state multilayered construction that can be cured concurrently (e.g., using an autoclave) to provide a barrier layer with a curable fiber-reinforced resin matrix. Other methods in the prior art either fail to provide barrier properties or do not enable an adhesive-backed barrier film to be co-cured with the curable fiber-reinforced resin matrix in a single step.”.
TM Scotch-WeldTM epoxy adhesive resins available from Minnesota Mining and Manufacturing Company, for example…”) wherein the DP-series adhesives are only exemplary.  Further, suggestion to use AF 555M as the particular 3M Scotch-Weld adhesive in Clemens is not taken from Applicant’s own disclosure but is expressly disclosed by 3M as used for composite surfacing applications and including for co-curing and having excellent pre-bond humidity performance on composite substrates and excellent shop handling characteristics (“Scotch-Weld AF 555 Film can be co-cured, co-bonded with composite prepregs, or used to bond cured composite.”, “Excellent pre-bond humidity performance on composite substrates.” “Excellent shop handling characteristics (easy to use in shop).”, “Available with light-weight conductive screens for lightning strike/composite surfacing applications.”, etc.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN L GOFF II/Primary Examiner, Art Unit 1746